UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6448


TEKOA T. GLOVER,

                                              Plaintiff - Appellant,


          versus


JON OZMINT, Director of South Carolina
Department of Corrections in individual and
official capacity; RICHARD E. BAZZLE, Warden
of   Perry    Correctional   Institution    in
individual and official capacity; STEPHEN
CLAYTOR,    Associate    Warden    of    Perry
Correctional Institution in individual and
official capacity,

                                           Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.   Henry F. Floyd, District Judge.
(0:06-cv-00122-HFF)


Submitted: July 20, 2006                         Decided: July 27, 2006



Before WIDENER and WILKINSON, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Tekoa T. Glover, Appellant Pro Se.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Tekoa   T.   Glover   appeals   the   district    court’s    order

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2000) complaint.           We have reviewed

the record and find no reversible error.          Accordingly, we affirm

for the reasons stated by the district court.             Glover v. Ozmint,

No.   0:06-cv-00122-HFF    (D.S.C.   filed   Feb.   23,    2006   &   entered

Feb. 24, 2006).    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                      AFFIRMED




                                  - 2 -